DETAILED ACTION   

1.	The Office Action is in response to RCE Application 17093695 filed on 05/06/2022. Claims 1-13 are pending.         

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions.
			
3.			Continued Examination Under 37 CFR 1.114 4.
    	A request for continued examination under 37 CFR 1.114 was filed in this application. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 05/06/2022 has been entered.
Response to Amendment
4.	The Amendment filed on 05/06/2022 has been received.  Claims 1-5, 8, and 9, have been amended. Claims 1-13 are pending. 

5.					Response to Arguments
	Applicant’s arguments filed on 05/06/2022, pages 5-7 have been fully considered.


Claim rejections 35 U.S.C. 102/103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§102 have been fully considered. 
1) 	Basically, the applicant argued that the prior art Wu et al. (US 20030039310) does “ does not disclose each and every element of amended claims and 8. For example, claim 1 recites that a first picture is encoded as a first picture type and the first picture is reconstructed to generate a reconstructed picture. Then, the amended claims recite that the second picture is encoded based on the reconstructed picture as a second picture type that is different than the first picture type. Wu does not disclose these elements. Indeed, Wu does not even mention a “reconstructed” first picture. Thus, Wu does not disclose each and every element of independent claims 1 and 8”.  (remark, page 5).
Examiner’s response:
Examiner appreciate the amendment; however, more detailed amendment is needed to move the case forward. Examiner has updated search and reviewed the prior arts and amendment carefully. Applicant’s arguments with respect to claim 1- 13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless —
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language. 

6. 	Claim 1-2, 4-6, 9-10, 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wang et al. (US 20100135412).

	Regarding claim 1, Wang teaches a method (fig. 3) comprising: 
	receiving, by a video encoder (fig. 3, 324) , a set of pictures (as shown in fig. 3, 300-306; paragraph 0040, … The encoder shown in FIG. 3 operates on an input stream of contiguous data units (e.g., 300-306) and produces a coded bit stream of the form shown in FIG. 2A or 2B);
	encoding, by the video encoder, the a first picture of the set of pictures in a compressed bit stream (as shown in fig. 3) wherein the first picture is encoded as a first picture type( fig. 2A; First picture is P picture 206);
	reconstructing, by the video encoder, the first picture to generate a reconstructed picture (fig. 3, reconstruction Unit 320, reconstructed unit 320; paragraph 0044, … this aspect of the encoder is reflected in FIG. 3 by the data processing path that flows into the locally reconstructed unit 320 for P type units);
	encoding, by the video encoder, the a second picture of the set of pictures in the compressed bit stream (fig. 3 and fig. 2A; R picture is the second picture) wherein the second picture is encoded based on the reconstructed picture as a second picture type (as shown in fig. 3 and paragraph 0044-0045, the predictor module 312 uses a reconstructed version of the reference data unit for prediction rather than a data unit read directly from the input stream. The predictor 312 uses the reconstructed data unit for prediction (either from memory unit 318 or 320, depending on whether or not the prediction is remote… the encoder computes the differences between the prediction unit 314 and the data unit that it is dependent on (the reference unit). For example, in video applications, the error calculator 330 computes the differences between each pixel in the predicted image and the corresponding pixel in the reference image, which is either the reconstructed version of the first frame in the sequence), and wherein the second picture type is different than the first picture type (as shown in fig. 2A; R type is different from P type).

	Regarding claim 8, Wang teaches a system (fig. 3) comprising: 
	a video encoder (fig. 3, component 324); 
	and a first network interface (fig. 3, component 356, paragraph 0053, The channel interface 356 is responsible for placing the data in the form necessary to transmit it over the channel 358) operatively coupled to the video encoder (as shown in fig. 3), wherein the video encoder is configured to: 
	receiving,  a set of pictures (as shown in fig. 3, 300-306; paragraph 0040, … The encoder shown in FIG. 3 operates on an input stream of contiguous data units (e.g., 300-306) and produces a coded bit stream of the form shown in FIG. 2A or 2B);
	encoding, the a first picture of the set of pictures in a compressed bit stream (as shown in fig. 3) wherein the first picture is encoded as a first picture type( fig. 2A; First picture is P picture 206);
	reconstructing, the first picture to generate a reconstructed picture (fig. 3, reconstruction Unit 320, reconstructed unit 320; paragraph 0044, … this aspect of the encoder is reflected in FIG. 3 by the data processing path that flows into the locally reconstructed unit 320 for P type units);
	encoding, the a second picture of the set of pictures in the compressed bit stream (fig. 3 and fig. 2A; R picture is the second picture) wherein the second picture is encoded based on the reconstructed picture as a second picture type (as shown in fig. 3 and paragraph 0044-0045, the predictor module 312 uses a reconstructed version of the reference data unit for prediction rather than a data unit read directly from the input stream. The predictor 312 uses the reconstructed data unit for prediction (either from memory unit 318 or 320, depending on whether or not the prediction is remote… the encoder computes the differences between the prediction unit 314 and the data unit that it is dependent on (the reference unit). For example, in video applications, the error calculator 330 computes the differences between each pixel in the predicted image and the corresponding pixel in the reference image, which is either the reconstructed version of the first frame in the sequence), and wherein the second picture type is different than the first picture type (as shown in fig. 2A; R type is different from P type).

	Regarding claim 2, Wang teaches the limitations recited in claim 1 as discussed above. In addition, Wang further discloses that encoding, by the encoder the first picture as a P-picture in the compressed video bit stream (as shown in fig. 2A, P picture).

	Regarding claim 4, Wang teaches the limitations recited in claim 1 as discussed above. In addition, Wu further discloses that wherein the first picture transmitted separately from the compressed video bit stream (as shown in fig. 3, the first picture is data after 336 and the compressed video is data after 326 and they are transmitted separately).

	Regarding claim 5, Wang teaches the limitations recited in claim 4 as discussed above. In addition, Wang u further discloses that the first picture is transmitted according to a first network protocol and the compressed video bit stream is transmitted according to a second network protocol (as shown in fig. 3, the first picture is data after 336 and the compressed video is data after 326 and they are transmitted separately with their own network protocol).

	Regarding claim 6, Wang teaches the limitations recited in claim 5 as discussed above. In addition, Wang further discloses that the first network protocol and the second network protocol are a same network protocol (as shown in fig. 3, the first picture is data after 336 and the compressed video is data after 326 and they are transmitted separately with their own network protocol and the protocols are the same from fig. 3 from transmission point of view). 

	Regarding claim 9, Wang teaches the limitations recited in claim 8 as discussed above. In addition, Wang further discloses that encoding, by the encoder the first picture as a P-picture in the compressed video bit stream (as shown in fig. 2A, P picture).

	Regarding claim 10, Wang teaches the limitations recited in claim 1 as discussed above. In addition, Wang further discloses that the second picture is selected as a number Z pictures after the first picture in the set of pictures (as shown in fig. 2A, first picture 204 and second picture 224 is selected as a number Z pictures after the first picture in the set of pictures).

	Regarding claim 12, Wang teaches the limitations recited in claim 8 as discussed above. In addition, Wang further discloses that the second picture is selected as a number Z pictures after the first picture in the set of pictures (as shown in fig. 2A, first picture 204 and second picture 224 is selected as a number Z pictures after the first picture in the set of pictures).

Claim Rejections - 35 USC § 103

7.	 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.
Patentability shall not be negatived by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AJA 35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8. 	Claim 3, 11, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 20100135412) and in view of Millar et al. (US 20120169923) .

	Regarding claim 3, Wang teaches the limitations recited in claim 1 as discussed above. In addition, Wang further discloses that receiving the compressed bit stream in a video decoder (as shown in fig. 4).
     Wu does not disclose explicitly that decoding the first picture to generate a decoded first picture, wherein the decoded first picture is stored for use as a reference picture for decoding the second picture reference picture for decoding the second picture and wherein the decoded first picture is not displayed; decoding the second picture from the compressed video bit stream to generate a decoded second picture, decoding the second encoded picture from the compressed video bit stream to generate a decoded second picture, wherein the decoded first picture is used to decode the second picture; and providing the decoded second picture for display. 
	Millar discloses that decoding the first picture to generate a decoded first picture (fig. 9, step 912), wherein the decoded first picture is stored for use as a reference picture for decoding the second picture reference picture for decoding the second picture (as shown in fig. 9, step 912/914, in which, store reference is used to decode the second picture) and wherein the decoded first picture is not displayed (as shown in fig. 9, step 912, the decoded first picture is not displayed); decoding the second picture from the compressed video bit stream to generate a decoded second picture, wherein the decoded first picture for decoding the second picture wherein the decoded first picture is used to decode the second picture; and providing the decoded second picture for display (fig. 9, step 914, 926;  fig. 3, display 302).
	At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the method to incorporate decoding the first picture to generate a decoded first picture, wherein the decoded first picture is stored for use as a reference picture for decoding the second picture reference picture for decoding the second picture and wherein the decoded first picture is not displayed; decoding the second picture from the compressed video bit stream to generate a decoded second picture, decoding the second encoded picture from the compressed video bit stream to generate a decoded second picture, wherein the decoded first picture is used to decode the second picture; and providing the decoded second picture for display as taught by Millar for the benefit of completing the functionality of the method by including the decoding part.

	Regarding claim 11, Wang teaches the limitations recited in claim 1 as discussed above. In addition, Wang further discloses that transmitting the second picture to a video decoder in real time (as shown in fig. 4; paragraph 0002, … Streaming media is a form of data transfer typically used for multimedia content such as video, audio, or graphics, in which a transmitter sends a stream of data so that a receiver can display or playback the content in real time ).
        Wang does not disclose explicitly that transmitting the first picture to the video decoder as a delayed transmission in non- real time; decoding, by the video decoder, the first picture to generate a decoded first picture; decoding, by the video decoder, the second picture using the decoded first picture; wherein the second picture is selected so that the first picture will be received and decoded by the decoder before the video decoder begins decoding the second picture. 
	Millar discloses that transmitting the first picture to the video decoder as a delayed transmission in non- real time (paragraph 0053, …The processor 204 can, under some 
circumstances, delay the transmission of a background image); 
	decoding, by the video decoder, the first picture to generate a decoded first picture (fig. 9, step 912); decoding, by the video decoder, the second picture using the decoded first picture (fig. 9, step 914); 
	wherein the second picture is selected so that the first picture will be received and decoded by the decoder before the video decoder begins decoding the second picture (fig. 9, step 912-914).
	At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Wang to incorporate transmitting the first picture to the video decoder as a delayed transmission in non- real time; decoding, by the video decoder, the first picture to generate a decoded first picture; decoding, by the video decoder, the second picture using the decoded first picture; wherein the second picture is selected so that the first picture will be received and decoded by the decoder before the video decoder begins decoding the second picture as taught by Millar for the benefit of completing the functionality of the method by including the decoding part.

	Regarding claim 13, Wang teaches the limitations recited in claim 8 as discussed above. In addition, Wang further discloses that transmitting the second picture to a video decoder in real time (as shown in fig. 4; paragraph 0002, … Streaming media is a form of data transfer typically used for multimedia content such as video, audio, or graphics, in which a transmitter sends a stream of data so that a receiver can display or playback the content in real time).
        Wu does not disclose explicitly that transmitting the first picture to the video decoder as a delayed transmission in non- real time; decoding, by the video decoder, the first picture to generate a decoded first picture; decoding, by the video decoder, the second picture using the decoded first picture; wherein the second picture is selected so that the first picture will be received and decoded by the decoder before the video decoder begins decoding the second picture. 
	Millar discloses that transmitting the first picture to the video decoder as a delayed transmission in non- real time (paragraph 0053, …The processor 204 can, under some 
circumstances, delay the transmission of a background image); 
	decoding, by the video decoder, the first picture to generate a decoded first picture (fig. 9, step 912); decoding, by the video decoder, the second picture using the decoded first picture (fig. 9, step 914); 
	wherein the second picture is selected so that the first picture will be received and decoded by the decoder before the video decoder begins decoding the second picture (fig. 9, step 912-914).
	At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the system of Wang to incorporate transmitting the first picture to the video decoder as a delayed transmission in non- real time; decoding, by the video decoder, the first picture to generate a decoded first picture; decoding, by the video decoder, the second picture using the decoded first picture; wherein the second picture is selected so that the first picture will be received and decoded by the decoder before the video decoder begins decoding the second picture as taught by Millar for the benefit of completing the functionality of the method by including the decoding part.

9. 	Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 20100135412) and in view of Lee et al. (US 20100153574) .

	Regarding claim 7, Wang teaches the limitations recited in claim 1 as discussed above.
     	Wang does not disclose explicitly that the video encoder and a video decoder are comprised in a video conferencing system. 
	Lee discloses that the video encoder and a video decoder are comprised in a video conferencing system (fig. 3).
	At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Wang to incorporate the video encoder and a video decoder are comprised in a video conferencing system as taught by Lee for the benefit of completing the functionality of the method by including video conference.

10. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
11.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423